DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
In view of the specification (e.g. [0038]), a portion of a heating assembly is interpreted to mean the heating cushion of the heating assembly including a heater. 
In view of the specification and the claims, the difference/change in the order of the claimed process steps do not change the result of the thawing and both processes recited in claims 21 and 45 accomplish the same thing. 

Terminal Disclaimer
The terminal disclaimer filed on 5/6/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,732,083.  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The numerous references cited by applicant in the IDSs (2/24/21; and 5/6/22) have been made of record. While the statement filed clearly do not comply with the guidelines set forth in MPEP 2004 regarding both the number of references cited and the elimination of clearly irrelevant art and marginally cumulative information, compliance with these guidelines is not mandatory. Furthermore, 37 CFR 1.97 and 1.98 do not require that the information be material, rather they allow for submission of information regardless of its pertinence to the claimed invention. Also, there is no requirement to explain the materiality of the submitted references. 
However, cloaking of a clearly relevant reference by inclusion in a long list of citations may not comply with Applicant’s duty of disclosure. See Penn Yan Boats, Inc. V. Sea Lark boats Inc., 359 F. Supp. 948, aff’d 479 F. 2d. 1338.
The examiner fails to see how the references about: an installation for biotechnological applications with an improved holder system; UPSTREAM AND DOWNSTREAM PROCESSING WITHIN SINGLE-USE CONTAINERS; Improvements in and Relating to Biomanufacturing Apparatus; MIXING SYSTEM, MIXING DEVICE, CONTAINER, AND METHOD FOR MIXING A FLUID AND/OR A SOLID; etc., have any relevance to the instant invention.

Allowable Subject Matter
Claims 21-45 are allowed. 
The closet prior art of record is RU2552822. The internal search report including the written opinion was reviewed; and the references cited in the report were also considered. The claims as presented: in view of the specification, i.e., a process of thawing biological sample, is not anticipated or rendered obvious over the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071. The examiner can normally be reached Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHOGO . SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        5/9/2022